PER CURIAM.
In requesting permission of this court to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), the public defender suggests that the record is not clear as to whether appellant elected to be sentenced under the sentencing guidelines or if counsel was simply requesting that the court take into account what the sentence would be if the guidelines were used. However, it is clear from the record that appellant, whose crimes were committed prior to October 1, 1983, never “affirmatively selected” to be sentenced under the guidelines. We are convinced that the court did not intend for appellant’s sentence to be under the guidelines.
Affirmed.
RYDER, C.J., and GRIMES, J., and LOGAN, PAUL E., Associate Judge, concur.